Supreme Court Room, Tallahassee, Fla.,
Ilis Excellency Samuel T. Hay,
Lieut, and Acting Governor of Florida :
Sir : Tour communication of this date is received.
The effect- of the clause- of the Constitution which you mention is to render everything in a law which may be called strictly “ a law making appropriations” unconstitutional which proposes to do anything other than make appropriations. The thii’d section of the “General Appro-' priation Bill,” which you call to our atteution, does not make an appropriation, and for this reason it is in oxxr opinion unconstitutional and therefore void.
Yery respectfully,
James H. Westcott, Jr.,
For the Court.